DETAILED ACTION


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erlacher et al. (2019/0119970).

Regarding claim 1, Erlacher teaches a vehicle display system comprising: a controller (3; Fig 4) configured to be operably disposed on board a vehicle (4; Fig 1); a display (7; Fig 1; Fig 4) configured to be coupled to the controller and to display information to a passenger of the vehicle (para [0043] The door 1 has a display 7 arranged thereon (or adjacent thereto), so that display content thereof is visible outside of the passenger transport vehicle 4.); and a sensor (2; Fig 2) configured to be coupled to the controller and to detect the passenger in a predetermined area (9; Fig 2; para [0045] he optical sensing device(s) 2 may be arranged on the passenger transport vehicle 4 adjacent to the door 1 so as to dynamically monitor a detection region 9. Here, the detection region 9 is a region where occupants/passengers are to board/unboard the passenger transport vehicle 4. The second detection module 11 may also include an image evaluation unit 10 that is operatively connected to the optical sensing device(s) 2), the controller is configured to change the information displayed by the display responsive to the sensor detecting the passenger in the predetermined area (Fig 1; Fig 2; Fig 3; para [0043] The door 1 has a display 7 arranged thereon (or adjacent thereto), so that display content thereof is visible outside of the passenger transport vehicle 4. Such people may include for example, occupants/passengers who desire boarding the vehicle 4. The display 4 may display, for example, a value (e.g., a numeric symbol) indicating how many occupants/passengers may board the vehicle. This value may be dynamically derived by subtracting a current number of detected, calculated, or sensed occupants/passengers in the passenger transport vehicle 4 from a maximum number of a maximum number of occupants/passengers the vehicle 4 is to transport.), wherein the information that is changed for the display by the display device includes one or more of route information, local attraction information, directions or safety alerts (para [0043] The door 1 has a display 7 arranged thereon (or adjacent thereto), so that display content thereof is visible outside of the passenger transport vehicle 4. Such people may include for example, occupants/passengers who desire boarding the vehicle 4. The display 4 may display, for example, a value (e.g., a numeric symbol) indicating how many occupants/passengers may board the vehicle. This value may be dynamically derived by subtracting a current number of detected, calculated, or sensed occupants/passengers in the passenger transport vehicle 4 from a maximum number of a maximum number of occupants/passengers the vehicle 4 is to transport.) (Note: claim recites plurality of type of information displayed and one of that being “safety alerts” and interpreting “safety alerts” under BRI, it can be construed as any information that is related to some type of safety feature. Now taking into consideration, the information being displayed in prior art Erlacher regarding how may occupants can board the vehicle, is a type of safety alert because this is related to the max capacity of the vehicle).

Regarding claim 20, Erlacher teaches a vehicle display system comprising: a display (7; Fig 1) configured to display diagnostic information (para [0047] The control module 3 may include inputs from the sensing devices 6 for determining the vehicle weight (= claimed “diagnostic information”). The control module 3 may be configured to dynamically receive a transmitted signal from the first detection module 15 representing the current vehicle weight data, and thereby control the operating state of the door 1. In particular, the control module 3 may be configured to compare the sensed/detected/determined current vehicle weight to a permissible threshold/maximum weight of the passenger transport vehicle 4. Should the sensed/detected/determined current vehicle weight be at or exceed the permissible threshold/maximum weight, the control module 3 may then initiate a closing sequence of the door 1. Should the sensed/detected/determined current vehicle weight be below the predetermined permissible threshold/maximum weight, the control module 3 may then keep the door 1 in an open state.) associated with one or more component of (Note: permissible threshold/maximum weight is component of vehicle) a vehicle (vehicle of Fig 1; Fig 2; Fig 3); and a controller (control module 3; Fig 4) configured to: receive at least two diagnostic actuation signals (claimed “diagnostic actuation signal” is interpreted under BRI to be any signal which provides some data/value with respect to vehicle) from different sources (para [0047] inputs from the sensing devices 6 for determining the vehicle weight (=“diagnostic actuation signal”); para [0048] The results from the image evaluation unit 10, in particular, of individual detected occupants/passengers or the current total number thereof (=“diagnostic actuation signal”), may be transmitted to the control module 3. (Note: data received from each of the “sensing device 6” and “image evaluation unit 10” is construed as “two diagnostic actuation signals”)); and responsive to receiving the at least two diagnostic actuation signals according to a designated time metric (claimed “a designate time metric” is interpreted under BRI as some time interval and both signal are received in some predetermined time in prior art Erlacher), control the display to show the diagnostic information on the display (Fig 1; Fig 2 and Fig 3 each reflect the display of diagnostic information in the form of number of persons to go), wherein the at least two diagnostic actuation signals include two or more of a designated signal received from a user device (claimed “user device” is interpreted under BRI to be any device that can be utilized by user in some fashion. The “sensing device 6” and “detection module 11” of Erlacher teaches such user device), a signal received from a sensor indicative of a passenger detected in a predetermined area by the display (para [0048] second detection module 11 (= claimed sensor) representing data (= claimed signal) of the individual occupants/passengers that are boarding the passenger transport vehicle 4 and also data of the sensed/detected/determined individual occupants/passengers that are unboarding the passenger transport vehicle 4. ), or received vehicle operation data that meets designated criteria (para [0047] The control module 3 may include inputs from the sensing devices 6 for determining the vehicle weight (= operation data). The control module 3 may be configured to dynamically receive a transmitted signal from the first detection module 15 representing the current vehicle weight data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erlacher et al. (2019/0119970) in view of Artwohl et al. (2014/0144083) and Gagnon et al. (2013/0021147).

Regarding claim 2, Erlacher teaches the system as explained for claim 1 above. Erlacher also teaches the display configured to be secured to a structure of the vehicle (Fig 1; Fig 2; Fig 3 shows display 7 secured to a structure of the vehicle such as door).
Erlacher fails to teach, further comprising one or more translucent, wherein the display is attached to at least one of the one or more translucent panels, and the predetermined area includes an area within the vehicle in front of the one or more translucent panels; as claimed.
Artwohl teaches a door assembly (Fig 1; para [0042]) comprising: one or more translucent panels (12; Fig 1), wherein the display is attached to at least one of the one or more translucent panels (para [0042] Each display case door 12 is shown to include a door frame 14 and a transparent unit 16. In some embodiments, transparent unit 16 includes one or more panes of transparent or substantially transparent glass (e.g., insulated glass, tempered glass, etc.), plastics, or other transparent or substantially transparent materials. In some embodiments, transparent unit 16 includes multiple layers of transparent panels (i.e., multiple panels per door 12). For example, transparent unit 16 may be a three-pane unit having a front panel, a center panel, and a rear panel. Para [0048] Transparent LCD panel may include a number of different layers or panes of glass, plexiglass or other suitable transparent or semi-transparent materials. The layers may be laminated to one another and/or held in position by a LCD panel frame 36. In some embodiments, LCD panel 22 includes a reinforcing layer of glass or a transparent polymer adhered thereto to improve strength and reduce strain (e.g., in the event that display case door 12 is impacted or slammed). The reinforcing layer may improve the rigidity of LCD panel 22 such that LCD panel 22 has the strength and structural integrity of a double-laminated panel.) 
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system of Erlacher with the teachings of Artwohl, because this will provide protective enclosure for the display and also facilitate displaying other information, thus providing dual functionality and enhance user experience 
Erlacher and Artwohl fails to teach the predetermined area includes an area within the vehicle in front of the one or more translucent panels; as claimed.
Gagnon teaches a door assembly for a transit vehicle (para [0017] FIG. 1 illustrates the indoor environment of a public transport vehicle such as a public transport bus, a metro, a tram, or the like. The transport vehicle comprises a double door 10 which can be used by passengers to exit the vehicle, a door lock status information system 12, a seat 14, and a window 16); a display configured to display information to a vehicle passenger (para [0018] The door lock status information system 12 comprises two see-through modesty panels 18 and 20 positioned on opposite sides of the door 10, two light sources 22 and 24, and a controller 26. Each light source 22 and 24 is optically coupled to a respective modesty panel 18 and 20 in order to propagate light therein and illuminate at least a portion thereof. The controller 26 is connected to the light sources 22 and 24 in order to control their illumination. The controller 26 is in communication with a door lock system (not shown) which controls the locking and unlocking of the door 10. It should be understood that the door lock system may be integral with a door opening system which controls the opening and closing of the door 10. The controller 26 is adapted receive a signal indicative of the door lock status of the door 10 and illuminate the light sources 22 and 24 as a function of the door lock status); and a sensor configured to detect the vehicle passenger when the vehicle passenger is in a predetermined area and the predetermined area include an area within the vehicle in front of the one of more translucent panels (para [0020] For example, when the modesty panels 18 and 20 are illuminated, a passenger may manually open the door 10. Alternatively, the public transport vehicle may be provided with a system for automatically opening the door 10. For example, a motion sensor, a touch-to-open system, push bars, or the like, that is connected to the automatic door opening system may be used for automatically opening the door 10.) (Note: motion sensor normally operate with respect to detecting motion in a particular range or a predetermined area (in the instance described in prior art Gagnon, it is with respect to inside the transit vehicle) with respect to the position where they are located.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system of Erlacher and Artwohl with the teachings of Gagnon, because this will allow the user/passenger exiting the vehicle to receive such information and keep and passenger informed so they can take suitable actions and thus improving user experience.

Regarding claim 3, Erlacher teaches the system of claim 2, wherein the controller is further configured to receive vehicle operation data of the vehicle (para [0047] The control module 3 may include inputs from the sensing devices 6 for determining the vehicle weight (= claimed “vehicle operation data”). The control module 3 may be configured to dynamically receive a transmitted signal from the first detection module 15 representing the current vehicle weight data, and thereby control the operating state of the door 1. In particular, the control module 3 may be configured to compare the sensed/detected/determined current vehicle weight to a permissible threshold/maximum weight of the passenger transport vehicle 4. Should the sensed/detected/determined current vehicle weight be at or exceed the permissible threshold/maximum weight, the control module 3 may then initiate a closing sequence of the door 1. Should the sensed/detected/determined current vehicle weight be below the predetermined permissible threshold/maximum weight, the control module 3 may then keep the door 1 in an open state.), and to also change the information displayed by the display based on the received vehicle operation data that is received (para [0048] The results from the image evaluation unit 10, in particular, of individual detected occupants/passengers or the current total number thereof, may be transmitted to the control module 3. In particular, the control module 3 may be configured to dynamically receive a transmitted signal from the second detection module 11 representing data of the individual occupants/passengers that are boarding the passenger transport vehicle 4 and also data of the sensed/detected/determined individual occupants/passengers that are unboarding the passenger transport vehicle 4. The control module 3 may then, based on this data, calculate the overall number of occupants/passengers in the passenger transport vehicle 4. The control module 3 may be configured to dynamically compare the calculated overall number of occupants/passengers to a predetermined threshold/maximum permissible number of occupants/passengers. The control unit 3 is also configured to initiate a closing sequence for the door 1 when the door 1 is in an open position and the current number of people in the passenger transport vehicle 4 is at predetermined threshold/maximum permissible number of occupants/passengers).

Regarding claim 4, Erlacher teaches the system of claim 3, wherein the vehicle operation data is indicative of plural vehicle operational modes that change over time (Fig 1, Fig 2 and Fig 3 shows different modes in the form of different operating states; para [0037]; para [0038] and para [0039]), and the controller is configured to control the display to show different information responsive to each of the plural vehicle operational modes (Fig 1; Fig 2 and Fig 3 reflects how different information is displayed on display).

Regarding claim 5, Erlacher teaches system as explained for claim 4 above.
Erlacher fails to explicitly teaches wherein the plural vehicle operational modes include one or more of the vehicle moving, the vehicle stopped, the vehicle moving above a first speed threshold, the vehicle moving below a second speed threshold, a location of the vehicle; as claimed.
Examiner takes official notice that information such as the vehicle moving, the vehicle stopped, the vehicle moving above a first speed threshold, the vehicle moving below a second speed threshold, a location of the vehicle are different types of information that are related to vehicles and different sensors known to one skilled in the art are mounted in vehicle to provide such information to the user via display device. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system of Erlacher to provide such information to the display device such that such information can be displayed in order to yield predictable results.
(Note: Evidential support of such can be found in Ishida et al. (2017/0282793), para [0039] which describe location of the vehicle).

Regarding claim 6, Erlacher teaches the system wherein the controller is further configured, responsive to receipt of at least one diagnostic actuation signal (para [0047] inputs from the sensing devices 6 for determining the vehicle weight), to control the display for the information displayed to include diagnostic information (Fig 1; Fig 2 and Fig 3 each reflect the display of diagnostic information in the form of number of persons to go).
(Note: Although not relied upon, in additional to primary reference Erlacher, prior art Gagon also teaches the door assembly, wherein the controller is further configured, responsive to receipt of at least one diagnostic actuation signal, to control the display for the displayed information to include diagnostic information (para [0019] the controller 26 receives a signal indicative of the door lock status (= claimed “diagnostic information”) for the door 10, i.e. a door lock status signal, sent from the door lock system. The controller 26 then illuminates or not the light sources 22 and 26 as a function of the door lock status. When the door lock status signal indicates that the door is unlocked, the controller 26 switches on the light sources 22 and 24 while switching off the light sources 22 and 24 when the door lock status indicates that the door is locked. When the light sources 22 and 24 are switched on, light is generated and optically coupled into the modesty panels 18 and 20. The light coupled in the modesty panels 18 and 20 propagates at least within a portion of the modesty panels 18 and 20, which results in the illumination of at least the portion of the modesty panels 18 and 20 in which light propagates. Para [0038] While, in the present description, it is separate from a see-through modesty panel, the light source coupled to the see-through modesty panel may be integral with the see-through modesty panel. For example, the see-though modesty panel may be a see-through liquid crystal display (LCD), a transparent LED display such as a see-through organic LED display, or the like. It should also be understood that the see-through modesty panel may also be a translucent, semitransparent, or transparent projection screen on which light is projected.)).

Regarding claim 7, Erlacher teaches the system wherein the controller is further configured, responsive to receipt of at least one diagnostic actuation signal (para [0047] inputs from the sensing devices 6 for determining the vehicle weight), to control the display for the information displayed to include diagnostic information (Fig 1; Fig 2 and Fig 3 each reflect the display of diagnostic information in the form of number of persons to go).
(Note: Although not relied upon, in additional to primary reference Erlacher, prior art Gagon also teaches the door assembly, wherein the controller is further configured, responsive to receipt of at least one diagnostic actuation signal, to control the display for the displayed information to include diagnostic information (para [0019] the controller 26 receives a signal indicative of the door lock status (= claimed “diagnostic information”) for the door 10, i.e. a door lock status signal, sent from the door lock system. The controller 26 then illuminates or not the light sources 22 and 26 as a function of the door lock status. When the door lock status signal indicates that the door is unlocked, the controller 26 switches on the light sources 22 and 24 while switching off the light sources 22 and 24 when the door lock status indicates that the door is locked. When the light sources 22 and 24 are switched on, light is generated and optically coupled into the modesty panels 18 and 20. The light coupled in the modesty panels 18 and 20 propagates at least within a portion of the modesty panels 18 and 20, which results in the illumination of at least the portion of the modesty panels 18 and 20 in which light propagates. Para [0038] While, in the present description, it is separate from a see-through modesty panel, the light source coupled to the see-through modesty panel may be integral with the see-through modesty panel. For example, the see-though modesty panel may be a see-through liquid crystal display (LCD), a transparent LED display such as a see-through organic LED display, or the like. It should also be understood that the see-through modesty panel may also be a translucent, semitransparent, or transparent projection screen on which light is projected.)).

Regarding claim 8, Erlacher teaches the system wherein the structure comprises left and right door wings (Fig 1; 1a, 1b; para [0042] As illustrated in FIGS. 1 to 3, a passenger transport vehicle 4 such as, for example, a bus, comprising a door 1 configured as a winged door having a left door wing 1a and a right door wing 1b, and allowing people, i.e., occupants/passengers of the passenger transport vehicle 4, to board and unboard. In FIG. 1, the passenger transport vehicle 4 is depicted in a first operating state in which the door 1 is in a closed position. Whereas in FIGS. 2 and 3, the passenger transport vehicle 4 is depicted in a second operating state in which the door 1 is in an open position.). Erlacher also teaches a door assembly having a door frame and a door actuator coupled to the door frame, and wherein the one or more door panels are configured to be secured to the door actuator or to a door panel support that is coupled to the door actuator, the door actuator configured to move the one or more door panels for ingress and egress of the vehicle, and wherein the sensor is configured to be coupled to the door assembly or to the vehicle above or to a side of the door assembly (para [0004] For boarding and unboarding of passengers, such vehicles usually have doors, for example, electrically, pneumatically or hydraulically operated doors, which may often be operated fully automatically or semi-automatically. For example, the doors may be opened at the push of a button by passengers inside and outside the passenger transport vehicle. Depending on the purpose of use and the configuration of the specific vehicle, the doors may, for example, also be opened or closed at the push of a button by the bus driver, or it is possible for the passengers to push a signal transmitter, for example, pushbuttons arranged in the vehicle at multiple positions and/or outside on the doors, to lodge a request to open the door, which may then be put into effect by the vehicle automatically and/or by the driver after the vehicle has come to a standstill. Fig 1; Fig 2; Fig 3; para [0048] The control module 3 may be configured to dynamically compare the calculated overall number of occupants/passengers to a predetermined threshold/maximum permissible number of occupants/passengers. The control unit 3 is also configured to initiate a closing sequence for the door 1 when the door 1 is in an open position and the current number of people in the passenger transport vehicle 4 is at predetermined threshold/maximum permissible number of occupants/passengers.).
Erlacher fails to teach translucent panels; as claimed.
As explained for claim 2 above, Artwohl teaches the translucent panels (12; Fig 1).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system of Erlacher with the teachings of Artwohl, because this will provide protective enclosure for the display and also facilitate displaying other information, thus providing dual functionality and enhance user experience 

Regarding claim 9, which is similar in scope to claims 3 and 4, therefore claim 9 is rejected same as claims 3 and 4 as explained above.

Regarding claim 10, which is similar in scope to claim 5, therefore claim 10 is rejected same as claim 5 as explained above.

Regarding claim 11, which is similar in scope to claim 6, therefore claim 11 is rejected same as claim 6 as explained above.

Regarding claim 12, which is similar in scope to claim 6, therefore claim 12 is rejected same as claim 6 as explained above.

Regarding claim 13, Erlacher teaches the system as explained for claim 8 above.
Erlacher fails to teach wherein the display is at least partially translucent; as claimed.
Artwohl teaches the door assembly comprising the translucent panels (12; Fig 1; para [0042] Each display case door 12 is shown to include a door frame 14 and a transparent unit 16. In some embodiments, transparent unit 16 includes one or more panes of transparent or substantially transparent glass (e.g., insulated glass, tempered glass, etc.), plastics, or other transparent or substantially transparent materials. In some embodiments, transparent unit 16 includes multiple layers of transparent panels (i.e., multiple panels per door 12). For example, transparent unit 16 may be a three-pane unit having a front panel, a center panel, and a rear panel.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system of Erlacher with the teachings of Artwohl, because this will provide protective enclosure for the display and also facilitate displaying other information, thus providing dual functionality and enhance user experience 

Regarding claim 14, Erlacher teaches the system as explained for claim 8 above.
Erlacher fails to teach wherein the one or more translucent panels comprise a first translucent panel and a second translucent panel overlaying the first translucent panel, and the display is sandwiched between the first and second translucent panels; as claimed.
Artwohl teaches the door assembly wherein the one or more translucent panels comprise a first translucent panel (18; Fig 2) and a second translucent panel (20; Fig 2) overlaying the first translucent panel, and the display (22; Fig 2) is sandwiched between the first and second translucent panels (Fig 2; para [0049] transparent LCD panel 22 is used as the center panel of a three-pane unit (i.e., between front panel 18 and rear panel 20).).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system of Erlacher with the teachings of Artwohl, because this will provide protective enclosure for the display and also facilitate displaying other information, thus providing dual functionality and enhance user experience 

Regarding claim 15, Erlacher teaches the system as explained for claim 2 above.
Erlacher fails to teach the information displayed by the display changes responsive to a location of the vehicle; as claimed.
Examiner takes official notice that it is well know in the art that vehicles are equipped with sensors which detects their position and provides such information to the user by displaying them on display device. Thus it would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system of Erlacher to provide the information displayed by the display changes responsive to a location of the vehicle, in order to yield predictable results.
(Note: Evidential support of such can be found in Ishida et al. (2017/0282793), para [0039]).

of claim 2, wherein the information comprises one or more of a vehicle state (para [0043] The display 4 may display, for example, a value (e.g., a numeric symbol) indicating how many occupants/passengers may board the vehicle.), a door status, local attraction information, route information, safety alerts, directions, or advertisements

Regarding claim 16, Erlacher teaches the system as explained for claim 2 above.
Erlacher fails to teach further comprising a user control configured to be operably coupled with the controller, wherein the controller is configured to change the information displayed by the display responsive to manipulation of the user control; as claimed.
Artwohl teaches the door assembly further comprising a user control configured to be operably coupled with the controller (para [0011] the display case door assembly further includes a touch screen configured to receive touch-based input from a user.), wherein the controller is configured to change the information displayed by the display responsive to manipulation of the user control (para [0011] he visual media content presented by the transparent LCD panel may be presented in response to user input received via the touch screen. para [0044] In some embodiments, transparent unit 16 includes a touch-sensitive panel. In various embodiments, some or all of the front panel may be touch-sensitive. A user can touch the touch-sensitive panel to access an information system, to retrieve product or nutritional information, to view a store layout, or otherwise interact with display case door 12 and/or the electronic content presented by display case door 12. Transparent unit 16 is described in greater detail with reference to FIGS. 2-4.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system of Erlacher with the teachings of Artwohl, because this will provide protective enclosure for the display and also facilitate displaying other information by allowing user to interact with the touchscreen, thus providing dual functionality and enhance user experience 

Regarding claim 17, Erlacher teaches the system as explained for claim 16 above.
Erlacher fails to teach wherein the user control comprises one or more of a touch screen, an external keypad, a trackpad, a handheld wireless device, a camera-based facial expression recognition system, a camera-based gesture recognition system, or capacitive sensors configured to recognize at least one of touch or gestures; as claimed.
Artwohl teaches the door assembly wherein the user control comprises one or more of a touch screen (para [0011]), an external keypad, a trackpad, a handheld wireless device, a camera-based facial expression recognition system, a camera-based gesture recognition system, or capacitive sensors configured to recognize at least one of touch or gestures (para [0011] the display case door assembly further includes a touch screen configured to receive touch-based input from a user.), wherein the controller is configured to change the information displayed by the display responsive to manipulation of the user control (para [0011] he visual media content presented by the transparent LCD panel may be presented in response to user input received via the touch screen. para [0044] In some embodiments, transparent unit 16 includes a touch-sensitive panel. In various embodiments, some or all of the front panel may be touch-sensitive. A user can touch the touch-sensitive panel to access an information system, to retrieve product or nutritional information, to view a store layout, or otherwise interact with display case door 12 and/or the electronic content presented by display case door 12. Transparent unit 16 is described in greater detail with reference to FIGS. 2-4.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system of Erlacher with the teachings of Artwohl, because this will provide protective enclosure for the display and also facilitate displaying other information by allowing user to interact with the touchscreen, thus providing dual functionality and enhance user experience 

Regarding claim 19, Erlacher teaches the system wherein the display comprises an integrated, rigid, planar support (Fig 1; Fig 2 and Fig 3 shows the display on the door, thus teaching the aspect of integrated, rigid and planar support).
Erlacher fails to teach wherein in at least one mode of operation the display is at least partially translucent, and wherein the display is received within and attached to an opening of a door panel support, and wherein the predetermined area includes an area within the vehicle in front of the display; as claimed.
Artwohl teaches a door assembly (Fig 1; para [0042]) wherein in at least one mode of operation the display is at least partially translucent (Fig 1; para [0037] The display case door described herein includes a transparent LCD panel as one of the one or more transparent panels or panes. Advantageously, the transparent LCD panel can be used to present electronic content (e.g., product information, pricing, nutritional value, advertisements, store layout information, visual media, etc.) to a customer while allowing a customer to see into the temperature-controlled storage device and view the items contained therein. In some embodiments, the transparent LCD panel is the center panel of a three-pane unit, thereby maximizing visible transmittance while maintaining thermal insulating performance and protecting the LCD panel from impact damage. The transparent LCD panel may be mounted within a hermetically sealed unit to protect against moisture damage.), and wherein the display is received within and attached to an opening of a door panel support (Fig 1; para [0042] Each display case door 12 is shown to include a door frame 14 and a transparent unit 16. In some embodiments, transparent unit 16 includes one or more panes of transparent or substantially transparent glass (e.g., insulated glass, tempered glass, etc.), plastics, or other transparent or substantially transparent materials. In some embodiments, transparent unit 16 includes multiple layers of transparent panels (i.e., multiple panels per door 12). For example, transparent unit 16 may be a three-pane unit having a front panel, a center panel, and a rear panel.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system of Erlacher with the teachings of Artwohl, because this will provide protective enclosure for the display and also facilitate displaying other information, thus providing dual functionality and enhance user experience 

Erlacher and Artwohl fails to teach and wherein the predetermined area includes an area within the vehicle in front of the display; as claimed.
Gagnon teaches a door assembly for a transit vehicle (para [0017] FIG. 1 illustrates the indoor environment of a public transport vehicle such as a public transport bus, a metro, a tram, or the like. The transport vehicle comprises a double door 10 which can be used by passengers to exit the vehicle, a door lock status information system 12, a seat 14, and a window 16); a display configured to display information to a vehicle passenger (para [0018] The door lock status information system 12 comprises two see-through modesty panels 18 and 20 positioned on opposite sides of the door 10, two light sources 22 and 24, and a controller 26. Each light source 22 and 24 is optically coupled to a respective modesty panel 18 and 20 in order to propagate light therein and illuminate at least a portion thereof. The controller 26 is connected to the light sources 22 and 24 in order to control their illumination. The controller 26 is in communication with a door lock system (not shown) which controls the locking and unlocking of the door 10. It should be understood that the door lock system may be integral with a door opening system which controls the opening and closing of the door 10. The controller 26 is adapted receive a signal indicative of the door lock status of the door 10 and illuminate the light sources 22 and 24 as a function of the door lock status); and a sensor configured to detect the vehicle passenger when the vehicle passenger is in a predetermined area and the predetermined area include an area within the vehicle in front of the display (para [0020] For example, when the modesty panels 18 and 20 are illuminated, a passenger may manually open the door 10. Alternatively, the public transport vehicle may be provided with a system for automatically opening the door 10. For example, a motion sensor, a touch-to-open system, push bars, or the like, that is connected to the automatic door opening system may be used for automatically opening the door 10.) (Note: motion sensor normally operate with respect to detecting motion in a particular range or a predetermined area (in the instance described in prior art Gagnon, it is with respect to inside the transit vehicle) with respect to the position where they are located.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system of Erlacher and Artwohl with the teachings of Gagnon, because this will allow the user/passenger exiting the vehicle to receive such information and keep and passenger informed so they can take suitable actions and thus improving user experience.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erlacher et al. (2019/0119970) in view of Artwohl et al. (2014/0144083) and Gagnon et al. (2013/0021147) as applied to claim 16 above, and further in view of Ali et al. (2017/0083165).

Regarding claim 18, Erlacher, Artwohl and Gagnon teaches the system as explained for claim 16 above.
Erlacher, Artwohl and Gagnon fails to teach wherein the controller is configured to automatically disable and enable the user control responsive to one or more designated events; as claimed.
Ali teaches a system comprising a controller (902; para [0098]; Fig 9) and a user control (942; para [0119]; Fig 9); wherein the controller is configured to automatically disable and enable the user control responsive to one or more designated events (para [0115] The proximity sensor 932 is configured to detect the presence of an object or thing in proximity to the computing device without direct contact. In some configurations, the proximity sensor 932 detects the presence of a user's body (e.g., the user's face) and provides this information to an application program stored within one of the memory components 904 that utilizes the proximity information to enable or disable some functionality of the computing device. For example, a telephone application program can automatically disable a touchscreen (described below) in response to receiving the proximity information (= one or more designated events) so that the user's face does not inadvertently end a call or enable/disable other functionality within the telephone application program during the call. Other uses of proximity as detected by the proximity sensor 928 are contemplated).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system of Erlacher, Artwohl and Gagnon with the teachings of Ali, because this will allow user to inadvertently cause display to change the operation mode, thus improving user experience.

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. Remarks on page 7 regarding claim 1 are directed towards amended claim limitations which were not presented earlier in the manner they are now. Treating these added claim limitations on merits, prior art of record Erlacher, as explained in the office action above teaches the amended claim limitations. Thus applicants remarks are not persuasive. Further remarks on page 7 regarding claim 20 are also not persuasive because amended claim limitations still reads on prior art Erlacher as explained in the office action above. Further the claimed term “one or more components” does not change the scope of the claim as the information displayed in prior art Erlacher is some component of the vehicle. Further remarks on page 7 regarding “Examiner argues that Erlacher describes displaying diagnostic information in that the weight of the vehicle and the permissible weight of the vehicle may be considered diagnostic information. However, Erlacher does not describe or teach the diagnostic information being assocaited with one or more components of the vehicle, as recited in currently amended claim 20. Rather, Erlacher displays only the weight of the entire vehicle, not any diagnostic information about the components of the vehicle. This shortcoming is not cured by any of the other cited references” are not persuasive. Specifically, weight is a component of the vehicle. Further remarks on page 7 lines 19-27 and page 8, lines 1-3 are directed towards amended claim limitations which changed the scope of the claim. Examiner has now rejected the amended claim under new rationale as explained in the office action above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623